This is a case involving the registration of land known, according to the applicant’s petition, as ALAIASU.
In a registration case, like all other cases, the plaintiff must prove his case by a preponderance of the credible evidence. In this case the only witness for the plaintiff was the plaintiff himself. His testimony was contradicted by all of the objectors. The number of witnesses for one side or the other is not controlling. In many cases the testimony of one witness may have more credibility than three or four in *93opposition. However, when, as in this case, each objector makes claim to a portion of the offered land it places a greater burden on the plaintiff to prove his case. A plaintiff is not entitled to prevail on the weakness of the defendant’s case, he will prevail only on the strength of his own case.
In a case for registration of land the Court is not called upon to establish the respective rights of the objectors it is only called upon to grant or deny the registration offered by the applicant (plaintiff). It would serve no purpose to review all the claims and counter-claims and the Court declines to do so.
After a careful examination of all the testimony in the case it is the unanimous opinion of the Court that the plaintiff failed to carry the burden of proof required and that the application to register the land as the individually owned land of the applicant (plaintiff) and his heirs should be denied.
It is so Ordered.